IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THOMAS GUESSFORD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-6122

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Thomas Guessford, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.